 

EXHIBIT 10.21

 

ADDENDUM TO EMPLOYMENT AGREEMENT

 

Effective: 08.05.11

 

Ralph Martucci

 

Effective with the successful closing of the acquisition of Alteva, LLC on
August 5, 2011, the following changes are enforced:

 

4.(a) Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $200,000.00 per year or such higher rate as
may be determined annually by the Company (“Base Salary”). Such Base Salary,
less applicable withholdings, shall be paid in accordance with the Company’s
standard payroll practice for executives.

 

APPENDIX A

 

Incentive Compensation (Long Term Incentive Plan) Component:

 

ØTarget Incentive Compensation Component

 

Stock Options: 15,000

 

Restricted Shares: 3,750

 

WARWICK VALLEY TELEPHONE COMPANY:   EXECUTIVE:           By:         /s/ Duane
W. Albro   By:        /s/ Ralph Martucci    Duane W. Albro     Ralph Martucci  
President and CEO     Executive Vice President, CFO, Treasurer   August 8, 2011
    August 8, 2011

 

 



